Mr. Justice Sheldon delivered the opinion of the Court: This was a suit brought in the Superior Court of Cook county, upon a promissory note. The plaintiffs recovered, and the defendants appealed. The only point urged for a reversal of the judgment is, that the court below erred in granting a speedy trial of the cause out of its order on the trial calendar, under what was then designated the five-day rule, and the question is claimed by appellants’ counsel to have been determined by this court in former decisions against the validity of that rule. Ho such question as the one sought to be presented arises upon this record. There is no bill of exceptions, and all that the record shows in the respect complained of, is, that, on motion of the plaintiffs, the court ordered that a speedy trial be had in the cause, and, on the agreement of the parties, the cause was submitted to the court for trial, without the intervention of a jury. So far as appears from the record, the action of the court was nothing more than in obedience to the provision of the bill of rights, that every person ought to obtain right and justice “promptly and without delay.” The judgment is affirmed. Judgment affirmed.